DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the RCE filed on 18 Feb 2021.
Claims 1 and 13 have been amended and are hereby entered.
Claims 10, 22 have been canceled.
Claims 4, 7, 16, 18, 19, 23-24 were previously cancelled. 
Claims 1-3, 5-6, 8-9, 11-15, 17, 20-21 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 Feb 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-6, 8-9, 11-15, 17, 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 13 contain recitation of “permit(ting) use of at least a first portion of medical equipment coupled to the system by providing access control to the medical equipment if the orientation of the machine-readable information is in accordance with the one or more rules” and “prevent(ing) use of at least the first portion of the medical equipment by preventing access control to the medical equipment if the orientation of the machine-readable information is not in accordance with the one or more rule” for which no support appears in the specification as originally filed.  A search of the specification for the phrase “access control” yields only two instances which can be found at lines 3-6 on page 14.  However, the “access control” mentioned here is described as being controlled by the processor or an I/O control device to “control and/or provide access to one or more portions of medical system 100”. Amended 
Claims 1 and 13 contain recitation of “access control” as a means to permit or prevent use of medical equipment, but the specification does not disclose how the Applicant intends to use “access control” to permit or prevent equipment use.  The specification does not actually disclose how “access control” permits/prevents equipment use, e.g., is equipment subjected to a physical locking mechanism to permit/prevent use; is power is disconnected from the equipment to prevent use and reconnected when use is permitted; is a message displayed that informs the user whether or not the equipment may be used, etc. The Examiner prospectively notes that this written description rejection is not based on whether one skilled in the art would know how to perform any form of access control, but rather is directed to the Applicant’s lack of specificity as to how the access control is specifically performed with respect to the Applicant’s claimed invention.
Dependent Claims 2-3, 5-6, 8-9, 11-12, 14-15, 17, 20-21 inherit the deficiencies of their respective parent claims and are subsequently rejected. 

Claims 1-3, 5-6, 8-9, 11-15, 17, 20-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 are rendered indefinite by recitation of “permitting use…by providing access control” and “preventing use…by preventing access control”. It is unclear what “providing access control” and “preventing access control” entail, as the specification does not provide sufficient information to understand what “access control” is, or how access control is used to permit or prevent use of equipment.  

Claim Rejections - 35 USC § 101

		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-6, 8-9, 11-15, 17, 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a machine (claims 1-3, 5-6, 8-9, 11-12 pertain to a system comprised of processor and memory) and process (claims 13-15, 17, 20-21, which pertain to using computerized systems and machine-readable information in hospital procedures to ensure the correct procedure is performed on a patient). (Step 1: Yes)
These limitations of Claim 1, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activities but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, the limitation of “processing the machine-readable information to decrypt patient data from the machine-readable information” encompasses an individual 
If a claim limitation, under its broadest reasonable interpretation, covers methods of organizing human activities, then it falls within the “Methods of Organizing Human Activities” grouping of abstract ideas. The aforementioned abstract ideas fall into the “Methods of Organizing Human Activity” grouping, as they are directed to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), which may encompass activity between a person and a computer. In the instant claims, the abstract idea is directed to an individual using a computer as a tool to follow a set of instructions to acquire and process images of machine-readable images to obtain patient data, determine an ocular medical procedure based on the patient data, determine an orientation of machine-readable information, permit or prevent use of equipment depending on whether the orientation is in accordance with one or more rules, receive user input indicating a planned procedure step, and determining if the procedure indicates the planned step.  See MPEP 2106.04(a)(2).  Accordingly, the claim recites an abstract idea. (Step 2A Prong 1: Yes)
Regarding Claim 13, Claim 13 contains the same or substantially similar limitations as Claim 1, and the discussion about with respect to Claim 1 is equally applicable to Claim 13. 
Dependent claims 2-3, 5-6, 8-9, 11-12, and claims 13-15, 17, 20-22 inherit the limitations that recite an abstract idea due to their dependency on Claim 1 and Claim 13 respectively, under Step 2A – Prong 1. Given the broadest reasonable interpretation of the dependent claims, these claims recite further limitations which further narrow or define the abstract idea embodied in the claims, and are also directed towards the abstract idea of organizing human activity or the abstract idea of mental processes through the use of generic computer components. Claims 3 and 15 recite the limitation of providing error information if the medical procedure does not incorporate the at least one procedure step, which involves an individual using a computer to provide error information to a display if a medical procedure Claim 5 and 17 recite the limitation of preventing operation of at least a second portion of the medical equipment if the medical procedure does not incorporate the at least one planned procedure step, which involves an individual using a computer to prevent use of a second portion of equipment when the medical procedure does not incorporate the planned step. Claim 9 and 21 recite the limitation of authenticating at least a portion of the machine-readable information, which involves an individual using a computer to perform the task of authenticating information.  Claims 10 and 22 recite the limitation of determining if an orientation of the machine-readable image is in accordance with one or more rules, permitting operation of the equipment if the orientation is in accordance with one or more rules, and preventing operation if it is not, which involves an individual thinking about an orientation and making a decision, and then using a computer as a tool to either permit or block operation of a particular piece of equipment based on the decision. 
This judicial exception is not integrated into a practical application.  The additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of “the processor operable to execute instructions stored by the memory to cause the system to perform operations comprising” amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification page 15, line 10 and page 19, lines 4-6, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of  “a processor, coupled to the microscope, operable to receive images of machine-readable information encoded with patient data on the garment via the camera”; “acquiring the machine-readable information received from at least one of the images received via the camera”; “receiving user input that indicates at least one planned procedure step” amounts to mere data gathering; recitation of “a memory, coupled to the 
generally link the abstract idea to a particular technological environment or field of use (such as a microscope comprising a camera operable to acquire at least one image of machine-readable information encoded with patient data on a garment, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-3, 9, 11, 14-15, 21, additional limitations which amount to invoking computers as a tool to perform the abstract idea; claims 9, 11, and 21, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering; and claims 2-3, 5, 14-15, 17, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application. (Step 2A Prong 2: No)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as acquiring images of machine-readable information encoded with patient data via a camera; acquiring machine-readable information from an image received via a camera; receiving images of machine-readable information encoded with patient data on the garment via the camera, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); processing machine-readable information to decrypt patient data from it, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing instructions to be executed by the processor, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)). 
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-3, 5, 9, 11, 14-15, 17, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, retrieving at least the portion of the patient data from the storage device via the network, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); retrieving patient data from the storage device, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. (Step 2B: No). 
Applicant’s specification is consistent with the examiner’s understanding of requiring no more than a generic computing device such as laptop computer or tablet computing device (see Specification page 15, line 10 and page 19, lines 4-6). Applicant’s invention does not require 
Dependent claims 2-3, 5-6, 8-9, 11-12, 14-15, 17, 20-21, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
For the reasons stated, Claims 1-3, 5-6, 8-9, 11-15, 17, 20-21 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101. 

Response to Applicant’s Remarks/Arguments
Please note: When referencing page numbers of Applicant’s response, references are to page numbers as printed. 

112 Rejections
	
	On pages 7-8, Applicant cites to Advisory Action and potential 112 issues, and states, “Claims 1 and 13 are amended to clarify the claim language and account for the potential § 112(b) issues indicated by the Advisory Action.”  Examiner has addressed 112(a) and 112(b) issues created by amendments in the 112 Rejections section above.  

101 Rejections
	
	Applicant’s arguments have been considered but are not persuasive.  On page 8, Applicant summarizes 101 rejections and respectfully traverses.  Applicant first argues, on page 8, that the amended claims do not recite an abstract idea and are patent eligible, citing to Final Office Action and Advisory Action.  Applicant cites to amendment of claim 1 to recite “a coupled to the microscope” and argues that this amendment precludes the steps recited in the claim from being methods of organizing human activity.  Examiner respectfully disagrees; the limitation of “a processor, coupled to the microscope, operable to receive images of machine-readable information encoded with patient data on the garment via the camera” has been identified as an additional element (more specifically, a step of data gathering) and is not part of the abstract idea.  See full analysis in 101 section above. 
	Next, at bottom of page 9, Applicant argues “However, a microscope is not a generic computer component. Furthermore, the microscope adds a meaningful limitation such that Claim 1, as amended, does not amount to an abstract idea such as gathering data using a computerized system or using computers as tools to perform an abstract idea. Thus, the microscope is a required component for the system recited in Claim 1, as amended, and does not merely link an abstract idea to a technical environment.”  Examiner respectfully disagrees.  As shown above in 101 section, the addition of “a microscope comprising a camera operable to
acquire an image of machine-readable information encoded with patient data on a garment” is an additional element that generally links the use of the judicial exception to a particular
technological environment. Employing generic computer functions to execute an abstract idea,
even when limiting the use of the idea to a particular environment/field of use such as acquiring
machine-readable images encoded with patient data on a garment via a microscope comprising
a camera, does not integrate the abstract idea into a practical application or add significantly
more. The microscope is only used to acquire the image(s) of machine-readable information that are then used to decrypt patient data to determine an ocular procedure and subsequently prevent or permit use of equipment based on whether or not the orientation of the machine-readable information is in accordance with particular rules, e.g., to link the abstract idea to a particular field of use. 
	Claim 13 recites the same or substantially similar limitations as Claim 1, and the arguments above with respect to Claim 1 are equally applicable to Claim 13. 

accordance with one or more rules "wherein at least one rule stipulates that the machine-readable information is aligned in a specific way to the microscope...".  As shown above in 101 section, the underlined portion has been included as part of the abstract idea, in which the broadest reasonable interpretation includes an individual using at least one rule regarding alignment of the orientation of machine-readable information with respect to alignment to the microscope in order to make a determination as to whether or not the orientation is in accordance with one or more rules.  Applicant further argues, “During an ocular procedure, it is
not routine or conventional to align machine-readable information in a specific way to a  microscope” but has provided no further evidence to support this assertion.  Therefore, this argument is unpersuasive.   
	On page 11, Applicant cites to Advisory Action and asserts that Claims 1 and 13 have been amended to include “providing access control” and “preventing access control” to clarify what “permitting” and “preventing” use of a portion of equipment involves.  Examiner respectfully disagrees that this amendment is sufficient to clarify what “permitting” and “preventing” equipment entails.  The claim language and specification do not provide sufficient disclosure to understand how equipment use is actually prevented or permitted, e.g., physical means, power supply, or a display message telling user whether or not he is permitted to use equipment.  
	For the reasons outlined above, the 101 rejection is maintained. 

103 Rejections	
	
The 103 Rejections are withdrawn in light of Applicant’s amendments to Claims 1 and 13.  Specifically, it is the overall combination which includes the amended claim language 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham, can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
	





/A. K. A./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626